             Case 1:14-cr-00131-CCB Document 297 Filed 08/05/21 Page 1 of 2


                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                                *
                                                        *
v.                                                      *                  Crim. No. CCB-14-131
                                                        *
KEVIN ALBERT BIGELOW                                    *
                                                        *
*    *   *   *    *   *    *    *   *   *    *    *   * * *       *    *     *   *   *   *    *   *    *   *    *   *

                                        MEMORANDUM AND ORDER

         Now pending is Kevin Albert Bigelow’s pro se motion for compassionate release pursuant to

18 U.S.C. § 3582(c)(1)(A) (ECF 268). Bigelow seeks relief on the basis that he suffers from

hypertension and a glucose-6-phosphate dehydrogenase deficiency and that these conditions increase

his risk of severe illness from COVID-19.

         The court is not persuaded that Bigelow’s proffered reasons for compassionate release rise to

the level of “extraordinary and compelling reasons” within the meaning of § 3582(c)(1)(A)(i). 1

Bigelow includes with his motion medical records that support only his contention that he suffers

from hypertension. His glucose deficiency appears to be self-diagnosed and at any rate does not

appear on the CDC’s list of risk factors for COVID-19. While the court does not doubt that Bigelow’s

hypertension impacts his life, the CDC’s data collection shows that while hypertension “can make

you more likely to get severely ill from COVID-19,” see COVID-19: People with Certain Medical

Conditions, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-


1
  Under 28 U.S.C. § 994(t) the United States Sentencing Commission has the responsibility to define “what should be
considered extraordinary and compelling reasons for sentence reduction” under § 3582(c)(1)(A). The most recent
Sentencing Commission policy statement defining “extraordinary and compelling reasons” for sentence reduction,
Guideline § 1B1.13, predates the First Step Act and, as the Fourth Circuit recently held, is not a policy statement that
applies to motions for compassionate release brought by defendants, because its plain text “constrains the entire policy
statement to motions filed solely by the BOP, . . . and not by defendants themselves.” United States v. McCoy, 981 F.3d
271, 281–82 (4th Cir. 2020) (internal quotation marks and citation omitted). In the absence of an “applicable policy
statement[] issued by the Sentencing Commission” concerning what may be an “extraordinary and compelling reason”
for compassionate release when a defendant brings a motion under § 3582(c)(1)(A), “district courts are ‘empowered . . .
to consider any extraordinary and compelling reason for release that a defendant might raise.’” Id. at 284 (quoting United
States v. Zullo, 976 F.3d 228, 230 (2d Cir. 2020)).

                                                            1
            Case 1:14-cr-00131-CCB Document 297 Filed 08/05/21 Page 2 of 2


medical-conditions.html (updated May 13, 2021), the scientific evidence supporting that conclusion

is, at this time, “mixed, see COVID-19: Underlying Medical Conditions Associated with High Risk

for      Severe        COVID-19:            Information         for       Healthcare         Providers,         CDC,

https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-care/underlyingconditions.html                        (updated

May 13, 2021). Absent evidence of other underlying conditions that make Bigelow particularly

vulnerable to COVID-19, the court does not believe Bigelow’s hypertension alone is grounds for

compassionate release. See United States v. Hicks, No. CR JKB-18-252, 2020 WL 5076952, at *2 (D.

Md. Aug. 27, 2020) (holding that a defendant’s “self-reported asthma and hypertension . . . do not

sufficiently differentiate him from the thousands of similarly situated incarcerated individuals to

constitute an extraordinary and compelling reason for judicial relief”). 2           3


        Accordingly, Bigelow’s motion for compassionate release (ECF 268) is DENIED.

        So Ordered this 5th        day of August, 2021.


                                                     ___/S/_________________________
                                                     Catherine C. Blake
                                                     United States District Judge




2
 Unpublished opinions are cited for the soundness of their reasoning rather than any precedential value.
3As no extraordinary and compelling reasons exist for a sentence reduction, the court need not address the 18 U.S.C.
§ 3553(a) factors.

                                                          2
